Pierce, J.
This is an action to recover damages for personal injuries suffered by the plaintiff while in the employ of the defendant. For a period of from three to four months before the ■accident he had been engaged in “lifting and unloading heavy things” and carrying them in an express wagon. On the morning of December 29, 1909, he received an order from his foreman to go to the premises of the Fall River Electric Light Company and there load his wagon with a manhole cover casting, weigh*214ing about three hundred and seventy-five pounds. When this order was given he was told that a man would be sent up to help him load. At other times at this place he had loaded like manhole covers and had been told to do so without assistance; but he always had had one man to help him and never had attempted to load the casting alone before the day of the accident.
On the first occasion of his going for the castings he was accompanied by one McManigle, from whom he took orders. On their arrival McManigle got two wooden horses, placed them at the back of the wagon, and as he did so said, “That is just the thing, . . . That is just the way to use them,” and together rolled the casting on the wagon.
On the morning of the accident the plaintiff arrived at the premises of the electric light company at about five minutes before seven o’clock. The man whom he expected to help him was not there, so he went for the wooden horses which he had been using for about eight weeks, found one of them, brought it and placed it near the tailboard of the wagon. He again looked for his helper but did not find him; and at about ten minutes past seven he undertook to load the casting by himself in this way: He rolled it to the side of the wooden horse, stood it on its edge, lifted it and tipped it “end on end” until one end (rim) of it rested on the centre of the centre board. The wooden horse,' not having been built to sustain so great a weight, broke, and the casting fell on the plaintiff’s foot, causing the injuries complained of. Both wooden horses would have sustained the casting had there been two men to handle them and balance the weight to be put upon them.
It thus appears that the plaintiff, after ten minutes of waiting for the appearance of the promised helper, undertook to do the work in his own way and in his own time, without the impulsion of exigency, without direction, suggestion or command from any one whom he might feel bound to obey, and in disregard of his foreman’s instructions. It turned out that his way was improper and careless, and that the accident was due to his fault and not to any default of his employer.
There is no evidence that the employer failed in the performance of any duty it owed to the plaintiff.

Exceptions overruled.